PER CURIAM.
The trial court departed from the recommended guidelines range in sentencing Joseph Taylor following the revocation of his probation in a criminal case because “the guidelines sentence is not long enough to allow for the necessary drug and psychological treatment that is being given to him as a youthful offender”.
While we understand and applaud what the trial court was trying to accomplish, namely, a cure for Taylor’s drug addiction, such stated reason for departure was not clear and convincing, that being the required standard. Vickers v. State, 490 So.2d 231 (Fla. 5th DCA 1986).
We reverse and remand for resentencing within the guidelines upon authority of Young v. State, 455 So.2d 551 (Fla. 1st DCA 1984), approved, 476 So.2d 161 (Fla. 1985); Vance v. State, 475 So.2d 1362 (Fla. 5th DCA 1985); and Vickers.
REVERSED AND REMANDED.
DOWNEY, WALDEN and STONE, JJ., concur.